83 F.3d 427
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Eugene HAMILTON, Plaintiff-Appellant,v.Charles D. MARSHALL, Warden;  M.D. Castellaw;  K. Ater;  P.Dillard, et al., Defendants-Appellees.
No. 94-16794.
United States Court of Appeals, Ninth Circuit.
Submitted April 22, 1996.*Decided April 26, 1996.

Before:  HALL, THOMPSON, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Eugene Hamilton, a California state prisoner, appeals pro se the award of nominal damages of $1.00 after he prevailed on one of his claims under 42 U.S.C. § 1983, the grant of summary judgment against him on other claims, and the dismissal of two additional claims pursuant to 28 U.S.C. § 1915(d).   We have jurisdiction under 28 U.S.C. § 1291.   With one reservation noted below, we affirm for the reasons stated in the district court's thorough Order of Service and Partial Dismissal, and Order Granting in Part and Denying in Part Plaintiff's and Defendants' Motions for Summary Judgment.1


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, Hamilton's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 The test for determining whether a prisoner possesses a liberty interest in freedom from a particular treatment has changed since the district court's decisions in this case, see Gotcher v. Wood, 66 F.3d 1097, 1100 (9th Cir.1995), petition for cert. filed, 64 U.S.L.W. 3605 (U.S. Feb. 26, 1996) (No. 95-1385), but this change in the law makes no difference in the outcome of Hamilton's appeal